Citation Nr: 1014887	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
breasts.

2.  Entitlement to service connection for lymphadema of the 
left upper extremity, to include as being secondary to breast 
cancer.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for the residuals of 
ovarian cysts.

6.  Entitlement to an evaluation in excess of 10 percent for 
cutaneous sarcoidosis associated with sarcoidosis, on appeal 
from an initial grant of service connection.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from June 1972 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2003 and May 
2008 from the Department of Veterans Affairs (VA), Regional 
Office (RO), located in Montgomery, Alabama.  The May 2008 
rating action granted service connection and assigned a 10 
percent disability rating - the appellant has appealed the 
disability rating that was assigned.  The remaining issues 
were denied in the initial rating decision of June 2003.  
Subsequently, the appellant presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) via a 
videoconference hearing in December 2009.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.

Following  a review of appellant's claim folder (volumes 1 - 
7), it appears that the appellant has requested service 
connection for a low back disability and she has asked that 
her service-connected right hip replacement residuals be 
assigned a rating in excess of 30 percent.  These issues have 
not been developed or adjudicated by the RO and they are 
returned to the RO for appropriate action.  

The issues involving breast cancer, hypertension, lymphadema 
of the left upper extremity, cutaneous sarcoidosis, and a 
total disability evaluation are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 17, 2009, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that she was withdrawing her appeal on the issue of 
entitlement to service connection for the residuals of 
ovarian cysts.

2.  Although the medical evidence indicates that the 
appellant underwent a tubal ligation, this procedure is not 
manifestations or symptoms of a ratable disability, disease, 
or disorder for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to 
service connection for the residuals of ovarian cysts have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

2.  A disability, disorder, or disease manifested by a tubal 
ligation procedure was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issue

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2009).

In December 2009, the appellant wrote a statement stating 
that she was withdrawing her appeal with respect to the issue 
involving ovarian cysts.  It is apparent to the Board that 
the appellant has withdrawn her appeal prior to the Board 
issuing a decision on the merits of her claim.  As the 
appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appellate issue and it is 
dismissed.

II.  Service Connection - Tubal Ligation

A preliminary point worth mentioning is that, since the issue 
involving a tubal ligation procedure is being denied as a 
matter of law, the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the 
VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA does not apply 
because the issue presented is solely of statutory and 
regulatory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

Under 38 C.F.R. § 4.1 (2009), the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a test result or 
a procedure without a diagnosed or identifiable underlying 
malady or condition or a residual, does not in and of itself 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  A tubal ligation without any residuals is not, in 
and of itself, a ratable disability for VA compensation 
purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  And 
absent proof of a current disability, there can be no valid 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); and Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lacking legal merit, the claim for service connection for 
this procedure must be denied.  See generally Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  If, however, the appellant 
develops a residual disability that she believes is related 
to the procedure, she is free to file a claim for service 
connection for such disability.


ORDER

Service connection for the residuals of ovarian cysts is 
dismissed.

Service connection for a tubal ligation procedure is denied.  


REMAND

As noted on the front page of this action, the appellant 
seeks service connection for a psychiatric disorder, 
lymphadema, breast cancer, and hypertension.  She has also 
asked that a disability rating in excess of 10 percent be 
assigned for her cutaneous sarcoidosis and that a TDIU be 
assigned.

With respect to her service connection claims, she has 
submitted written statements to support her claim and she has 
provided testimony before the Board.  In these statements, 
she reports that she complained of pain, discomfort, and 
possible lumps in her breasts while in service.  She believes 
that if she had received proper diagnostic care while in 
service, her cancer (and the subsequent lymphadema) would 
have been discovered earlier.  

The medical evidence shows that the appellant has been 
diagnosed as having breast cancer and lymphadema.  However, a 
VA doctor has not been asked to comment on whether any of the 
claimed disorders are related to or caused by or the result 
of the appellant's twenty years of active duty service.  The 
appellant is competent to provide testimony concerning 
factual matters of which she has first hand knowledge (e. g., 
experiencing pain and feeling lumps in her breasts).  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Here, 
despite the appellant's credible report of a continuity of 
symptoms since service, to date she had not been afforded a 
VA examination to assess whether the disabilities are related 
to or had their onset in service.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA's duty 
to provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the current medical records indicate that the appellant now 
suffers from the residuals of breast cancer and lymphadema.  
The appellant asserts that the conditions are related to 
service and that she experienced symptoms that were 
indicative of each condition.  As such, in accordance with 
McLendon and the VA's duty to assist, the claim will be 
remanded for the purpose of obtaining VA medical opinions 
addressing whether these syndrome conditions are related to 
or had their onset in service.

During the course of the appeal, the appellant's statements 
concerning her psychiatric disability have changed.  It 
originally began as a claim for a psychiatric disorder with 
the appellant claiming that it was related to service.  She 
has further clarified her contentions by stating that she 
suffers from anxiety and depression because of her service-
connected skin disorder.  A review of the claims folder 
indicates that a medical examiner has not provided an opinion 
as to whether the appellant's current mental disorder is 
related to her service-connected skin disability or whether 
it began in or was caused by her service or some other 
service-connected disability.  The Board finds that VA has a 
duty to assist the appellant with her claim and that duty 
includes making reasonable efforts to schedule her for an 
appropriate medical examination to ascertain the etiology of 
the claimed psychiatric disorder.  Hence, this issue will 
also be remanded so that additional development may occur.  

The final service connection issue involves hypertension.  
During the appellant's hearing, she reported that within six 
months of her retirement from the Air Force, she was placed 
on hypertensive medication.  She indicated that it was her 
belief that her hypertensive heart condition began prior to 
her retirement and has continued to the present.  A review of 
the voluminous medical records contained in the claims folder 
fails to reveal a medical opinion, either for or contrary to, 
the appellant's assertions.  Because there is a lack of 
information with respect to this issue, the Board believes 
that it should be returned to the RO/AMC so that thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment should be accomplished 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board deems that such an 
examination should be performed because it may provide 
additional insight into the appellant's claim.

With respect to the increased rating issue, as noted, the 
appellant provided testimony before the undersigned AVLJ in 
December 2009.  During that hearing, the appellant averred 
that since last being seen by VA medical personnel, her 
service-connected cutaneous sarcoidosis had become more 
severe.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  Where a claimant asserts that the disability in 
question has increased in severity since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that a comprehensive VA examination is 
necessary to address the current level of the appellant's 
skin disorder.  

Because of the Board's above action, and since the 
appellant's service-connected and increased rating claims may 
impact her ability to obtain and maintain gainful employment, 
the Board finds that the TDIU issue is inextricably 
intertwined with actions that will occur as a result of this 
particular Board action.  Once the RO/AMC obtains additional 
information concerning the issues addressed in the remand 
portion of this action, then a determination should be made, 
based on the complete record, as to whether the appellant's 
service-connected disabilities truly prevent her from 
obtaining and maintaining gainful employment.

Accordingly, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should schedule the 
appellant for VA medical examinations 
that cover breast cancer, hypertension, a 
psychiatric disorder, and lymphadema.  
The purpose of these examinations is to 
ascertain whether the appellant now 
suffers these disabilities and the 
etiology of the found disabilities.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and each examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

Each examiner is asked to express an 
opinion concerning the etiology of the 
found disability.  The examiner is asked 
to state whether it is at least as likely 
as not that any disorder is related to 
any in-service disease or injury or to 
her service in general or to a service-
connected disability/disorder.  If the 
appropriate examiner determines that the 
disability is not related to the 
appellant's military service or a 
service-connected disability, the 
examiner should specifically note why he 
or she does not believe that the 
condition was caused by the appellant's 
service or a service-connected disorder.  

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorder, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The appellant should be scheduled for 
a VA dermatological examination for the 
purpose of determining the severity and 
scope of her service-connected cutaneous 
sarcoidosis.  The examiner should be 
provided with the appellant's claims 
folder and a copy of this Remand, and 
must review her medical history.  Any 
tests and studies deemed necessary should 
be accomplished at this time.

a.  The examiner should consider and 
describe in detail all findings necessary 
to evaluate the claim under the 
regulations pertaining to skin disorders.  
The examiner should ensure that he/she 
provides comments on the type of 
medications the appellant is taking/using 
for treatment of the disorder, the amount 
of skin that is affected by the 
condition, any scarring that is the 
result of the disorder, the number of 
eruptions that occur per year.  

b.  The examiner should further discuss 
whether the skin disability, and the 
medications she takes for 
treatment/control of the disorder, limits 
a particular body part's range of motion 
and movement.  If this is the case, the 
examiner should describe the limitation 
of motion.  Additionally, the examiner 
should describe any functional loss and 
pain on motion of the affected body parts 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).

c.  Finally, the examiner must express an 
opinion as to the impact of the 
appellant's service-connected skin 
disorder on her employability and whether 
the disabilities produce repeated visits 
to the doctor and/or hospitalization.  
The examiner should take into account any 
statements made by the appellant that 
were obtained as a result of this Remand.  
If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the appellant's medical 
history, education and employment 
history, and social and industrial 
capacity.  The social worker who conducts 
this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to her 
employability, the appellant should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a general medical examination to 
determine the nature and extent of all 
service-connected disabilities.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

Following examination, the examiner 
should opine whether the appellant's 
service-connected disabilities prevent 
the appellant from being gainfully 
employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached in a legible 
report.  

5.  Then, the AMC/RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The RO/AMC is reminded that in 
making a determination as to whether a 
TDIU may be granted based on 
extraschedular considerations, that the 
RO/AMC must fully discuss why, or why 
not, it is sending the claim to the 
Director, VA Compensation and Pension.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  No 
action is required of the appellant until 
she is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


